IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JAMES ANTHONY DAVIS,                                  No. 69358
                                 Appellant,
                             vs.
                 DWIGHT NEVEN, WARDEN,
                                                                             FILED
                                         Respondent.                         MAR 0 4 2016
                                                                             TRACIE K. LtNDEMAN
                                                                          CLERKE&IPREME COURT
                                                                          ay _j_S.L1SF__
                                                                              DEPUTY CLERK

                                      ORDER DISMISSING APPEAL
                             This is an appeal from an order denying a petition for a writ of
                 habeas corpus challenging the calculation of credits. Eighth Judicial
                 District Court, Clark County; Linda Marie Bell, Judge.
                             Appellant has filed a pro se letter indicating that he "did not
                 appeal anything with this case number." We elect to treat the letter as a
                 motion to voluntarily withdraw the appeal and we grant it. NRAP 42(b).
                 We
                             ORDER this appeal DISMISSED.




                 CC:   Hon. Linda Marie Bell, District Judge
                       James Anthony Davis
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                                      I -0